USDC IN/ND case 2:17-cv-00355-JVB-JEM document 30 filed 09/02/20 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

BRICKLAYERS UNION LOCAL NO. 6                    )
OF INDIANA PENSION FUND, et al.,                 )
           Plaintiffs,                           )
                                                 )
       v.                                        )    CAUSE NO.: 2:17-CV-355-JVB-JEM
                                                 )
RV BUILDERS,                                     )
          Defendant.                             )

                                    OPINION AND ORDER

       This matter is before the Court on Defendant’s Motion to Vacate Entry of Default and

Default Judgment [DE 20], filed on May 24, 2019, and on a Stipulated Request for Status

Conference [DE 29], filed on August 14, 2020. For the following reasons, the Court grants the

former motion and denies the latter motion as moot.

                                  PROCEDURAL BACKGROUND

       Plaintiffs initiated this cause of action by filing a complaint on September 1, 2017. A

summons was issued on September 5, 2017. Plaintiffs filed a “Certificate of Service” on September

11, 2017, that had a signed Postal Service Domestic Return Receipt attached. (ECF No. 6). The

receipt notes that the article was sent by certified mail, was addressed to RV Builders, 8810 Robin

Court, Hickory Hills, IL 60457, and was received by someone whose name could be read as

“Robert.” The date of delivery line was not completed. Also left uncompleted was the answer to

the question “Is delivery address different from [the address on the article of mail]?” A red ink

stamp notes that the receipt was “received” on September 11, 2017. There is no indication of who

the recipient on that date was.

       Defendant did not file a responsive pleading or appear in the litigation. On October 6, 2017,

Plaintiffs moved for a clerk’s entry of default, which was entered on October 10, 2017. On
USDC IN/ND case 2:17-cv-00355-JVB-JEM document 30 filed 09/02/20 page 2 of 5


November 1, 2017, Plaintiffs moved for default judgment, which was granted on September 5,

2018. Judgment was entered on September 6, 2018.

       On May 24, 2019, counsel appeared for Defendant and filed the instant motion to vacate

the default and default judgment entered in this case, along with a supporting memorandum and

affidavit. Plaintiffs filed a response in opposition on June 14, 2019, along with two declarations.

Defendant filed a reply with two exhibits attached on June 20, 2019.

                                     LEGAL STANDARD

       Federal Rule of Civil Procedure 60 provides that “the court may relieve a party or its legal

representative from a final judgment . . . [if] the judgment is void.” Fed. R. Civ. P. 60(b). A

judgment is void if the Court did not have personal jurisdiction over the party against whom

judgment was entered. Philos Techs., Inc. v. Philos & D, Inc., 645 F.3d 851, 854 (7th Cir. 2011).

“valid service of process is necessary in order to assert personal jurisdiction over a defendant.”

Mid-Continent Wood Prods., Inc. v. Harris, 936 F.2d 297, 301 (7th Cir. 1991). A plaintiff bears

the burden of demonstrating that the Court has jurisdiction over a defendant through effective

service. Cardenas v. City of Chicago, 646 F.3d 1001, 1005 (7th Cir. 2011).

       A prima facie showing of proper service requires a return of service naming the recipient,

date, and location of service. Relational, LLC v. Hodges, 627 F.3d 668, 672 (7th Cir. 2010). This

showing puts the opposing party on notice of the evidence that must be rebutted. Id. After the

prima facie case is made, a defendant bears the burden to rebut the presumption of service by

“strong and convincing evidence.” Id. Once the prima facie case is disputed, the party asserting

personal jurisdiction bears the burden of proving jurisdiction. Durukan America, LLC v. Rain

Trading, Inc., 787 F.3d 1161, 1163-64 (7th Cir. 2015).




                                                2
USDC IN/ND case 2:17-cv-00355-JVB-JEM document 30 filed 09/02/20 page 3 of 5


       When service is made in a judicial district of the United States, a corporation (which RV

Builders represents itself to be with no rebuttal from Plaintiffs) must be served either by following

(1) the state law for serving a summons in an action brought in courts of general jurisdiction in the

state where the district court is located or where service is made or (2) by delivering a copy of the

summons and of the complaint to an officer, a managing or general agent, or any other agent

authorized by appointment or by law to receive service of process and—if the agent is one

authorized by statute and the statute so requires—by also mailing a copy of each to the defendant.

Fed. R. Civ. P. 4(h)(1).

       The disputed service was purportedly made by certified mail in Illinois, and this district

court is located in Indiana. Illinois state law provides that a private corporation may be served “(1)

by leaving a copy of the process with its registered agent or any officer or agent of the corporation

found anywhere in the State; or (2) in any other manner now or hereafter permitted by law.” 735

Ill. Comp. Stat. Ann. 5/2-204. Service of a private corporation by certified mail is not allowed

under Illinois state law. See id., Brown v. Bureaus Inv. Grp. Portfolio No. 15 LLC, No. 4:19-CV-

38, 2020 WL 4059196, at *3 (N.D. Ind. July 20, 2020); Clayborn v. Walter Inv. Mgmt. Corp.,

No. 18-cv-3452, 2019 WL 1044331, at *3 (N.D. Ill. Mar. 5, 2019).

       In Indiana, a domestic organization can be served on the organization’s executive officer

in the same manner as service upon an individual. Ind. R. Trial P. 4.6(A)(1), (B). An individual,

in turn, can be served inter alia by “sending a copy of the summons and complaint by registered

or certified mail or other public means by which a written acknowledgment of receipt may be

requested and obtained to his residence, place of business or employment with return receipt

requested and returned showing receipt of the letter.” Id. at 4.1(A)(1).




                                                  3
USDC IN/ND case 2:17-cv-00355-JVB-JEM document 30 filed 09/02/20 page 4 of 5


                                            ANALYSIS

       The purported service was made on Defendant by certified mail. See (Cert. Service 2, ECF

No. 6). This method of service is not permitted by the federal rule or by Illinois state law, but it is

permitted by Indiana state law.

       The Court’s first step is to determine whether Plaintiffs have made a prima facie case that

service was made, and the Court concludes that no such case has been made. The Seventh Circuit

Court of Appeals has dictated that the prima facia case must include the recipient, date, and

location of the service. Though the receipt lists the recipient as a name that could be interpreted as

“Robert,” neither the date of delivery nor the location of delivery is indicated on the postal service

form. The red ink stamp indicating “received 9/11/2017” appears to be a later addition to the

document, but even if it were original, the location of delivery—that is, the location of service—

is not provided. Thus, the prima facie case has not been made. Because Plaintiffs have not shown

that this Court has personal jurisdiction over Defendant, the entry of default and default judgment

must be vacated.

       The Court, therefore, need not proceed to determine whether the purported service was to

Defendant’s officer’s “residence, place of business or employment” in accordance with the Indiana

state rule, whether the officer’s signature was forged on the receipt, or whether the service was

technically defective but should nonetheless be deemed sufficient because it was reasonably

calculated to inform the person to be served. See Ind. R. Trial P. 4.15(F); Swaim v. Moltan Co., 73

F.3d 711, 721 (7th Cir. 1996).

       Because this Opinion and Order resolves the motion to vacate, the stipulated request for a

hearing on the status of the motion to vacate is denied as moot.




                                                  4
USDC IN/ND case 2:17-cv-00355-JVB-JEM document 30 filed 09/02/20 page 5 of 5


                                     CONCLUSION

       Based on the foregoing, the Court hereby GRANTS Defendant’s Motion to Vacate Entry

of Default and Default Judgment [DE 20] and DENIES as moot the Stipulated Request for Status

Conference [DE 29].

       The Court VACATES the Clerk’s Entry of Default [DE 8], Order [DE 11], and Judgment

in a Civil Action [DE 12].

       SO ORDERED on September 2, 2020.

                                             s/ Joseph S. Van Bokkelen
                                             JOSEPH S. VAN BOKKELEN, JUDGE
                                             UNITED STATES DISTRICT COURT




                                             5
